s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 12, 2015

                                      No. 04-15-00127-CV

                            EL CABALLERO RANCH, INC, et al,
                                      Appellant

                                                 v.

                               GRACE RIVER RANCH, L.L.C.,
                                        Appellee

                 From the 218th Judicial District Court, La Salle County, Texas
                              Trial Court No. 13-04-00108-CVL
                           Honorable Stella Saxon, Judge Presiding


                                         ORDER
        Appellants filed a “Motion for Emergency Stay of Temporary Injunction Challenged in
Interlocutory Appeal” on March 11, 2015, requesting that the enforcement of the injunctive relief
granted in the trial court’s “Partial Summary Judgment” order signed on March 3, 2015 be stayed
pending resolution of this interlocutory appeal. The trial court’s order expressly states that it is
effective on March 13, 2015. After due consideration, appellants’ motion to stay is GRANTED.
The enforcement of the injunctive relief granted in the trial court’s “Partial Summary Judgment”
order signed on March 3, 2015 is STAYED pending resolution of this interlocutory appeal or
further order of the Court. TEX. R. APP. P. 29.3.


                                                      _________________________________
                                                      Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of March, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court